Citation Nr: 0114774	
Decision Date: 05/25/01    Archive Date: 05/30/01	

DOCKET NO.  00-24 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to reimbursement or payment for the cost of 
private medical services on July 7, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from January 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Malcolm Randall VA Medical Center in 
Gainesville, Florida. 


REMAND

The statement of the case, issued in November 2000, reflects 
that the veteran received emergency room care at the Memorial 
Hospital West Volusia on July 7, 2000.  A review of the 
record does not indicate that records relating to this care 
have been associated with the record on appeal.  Neither is 
the decision appealed nor notice of disagreement therewith 
associated with the record on appeal.  It appears that the 
veteran's claims file is present, with some of the pertinent 
records, e.g. statement of the case, but the medical 
administrative services file has not been associated with the 
record on appeal.

The statement of the case reflects that the veteran is 
permanently and totally disabled due to service-connected 
disabilities. 

In light of the above, the appeal is REMANDED for the 
following:

1.  After obtaining appropriate 
authorization from the veteran, copies of 
all records relating to the veteran's 
care on July 7, 2000, at the Memorial 
Hospital West Volusia should be obtained 
and associated with the record on appeal.

2.  The VA medical administrative 
services file, including the decision 
denying the veteran's claim for payment 
or reimbursement for medical care on July 
7, 2000, and the notice of disagreement 
therewith, should be associated with the 
record on appeal.

3.  Any records relating to communication 
between the veteran and the VA regarding 
payment or reimbursement of the expenses 
incurred by the veteran at Memorial 
Hospital West Volusia on July 7, 2000, 
should be associated with the record on 
appeal.  Any records relating to the 
veteran's fee-basis card, concerning the 
amount authorized for July 2000 as well 
as the amount expended should also be 
associated with the record on appeal. 

4.  The originating agency should arrange 
for a review of the record by an 
appropriately qualified health care 
provider.  The health care provider 
should offer an opinion as to whether the 
treatment received by the veteran on July 
7, 2000, at the Memorial Hospital West 
Volusia, was for a condition that was 
emergent in nature and, with 
consideration of the veteran's condition 
on July 7, 2000, whether a VA facility 
was feasibly available to provide his 
care.

5.  The claims file should be reviewed to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance act of 2000, 
Pub. L. No. 106-475, 114, 114 Stat. 2096 
(2000) is completed.  In particular, it 
should be ensured that the new 
notification requirements and development 
procedures contained in Sections 3 and 4 
are fully complied with and satisfied.

6.  Then, the originating agency should 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

